DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application has been examined.
Claims 1-15 are pending.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: communication unit in claim 9.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gaal et al. (US Patent Application Publication 2017/0202028; hereinafter Gaal).
Regarding claims 1 and 9 Gaal discloses in a wireless communication system, a method for performing uplink synchronization by a base station (fig. 4), and a base station (fig. 9), comprising:
a communication unit configured to receive a PRACH from a terminal (fig. 9; transceiver 935); and
a control unit (fig. 9, processor 905, manager 910) configured to:
receiving a PRACH from a terminal (paragraphs 0077, 0080, 0087; wherein the UEs transmit PRACH preambles to the base station);
identifying a transmission pattern of the PRACH, which is transmitted in a single tone, with respect to a symbol group including a plurality of symbols (paragraphs 0042-0043, 0059, 0062, 0070-0072, 0088; wherein the base station identifies the hopping pattern of the PRACH, with the UEs using a single tone scheme, and the PRACH are identified with respect to the symbols in which the preambles are included);
(paragraphs 0063, 0089; wherein the base station uses the random access preambles to determine timing offsets for future transmissions; the base station may use the difference in the phase of two or more tones received at different frequencies to determine the timing offset);
estimating a phase offset based on the phase difference information (paragraphs 0063, 0089; wherein the base station uses the random access preambles to determine timing offsets for future transmissions; timing accuracy for determining the timing offset based on two tones on different subcarriers may be dependent on the frequency difference between the tones); and
generating uplink timing information for transmission to the terminal, by using a timing offset converted from the estimated phase offset (paragraph 0089; the base station transmits timing advance info to the UEs by using the determined timing offset).
Regarding claims 2 and 10 Gaal discloses the method for a base station of claim 1 and the base station of claim 9, wherein the acquiring information on a phase difference comprises:
selecting a first symbol group and a second symbol group having a predetermined interval among the plurality of intervals (paragraphs 0062-0063, 0101, 0126-0127; the base station may use the difference in the phase of two or more tones received at different frequencies to determine the timing offset);
acquiring phase difference information with respect to the predetermined interval from a correlation value between a PRACH corresponding to the first symbol group and a (paragraphs 0062-0077; large hop, small hop subregions); and
acquiring the pieces of phase difference information, corresponding to the plurality of intervals, respectively (paragraphs 0062-0063, 0101, 0126-0127; the base station determines phase differences).
Regarding claims 3 and 11 Gaal discloses the method for a base station of claim 2 and the base station of claim 10, wherein the estimating a phase offset comprises:
summing the pieces of phase difference information with respect to the predetermined interval in a preconfigured method (paragraphs 0076-0077; adding r to tones); and estimating result values, which have been summed with respect to the plurality of intervals, as the phase offset (paragraphs 0062-0077, 0101; phase difference is estimated).
Regarding claims 4 and 12 Gaal discloses the method for a base station of claim 3 and the base station of claim 11, wherein the summing in the preconfigured method comprises: classifying the pieces of phase difference information with respect to the predetermined interval, according to tone intervals (paragraphs 0062-0077; tone intervals for preamble sequence); and summing the pieces of phase difference information, corresponding to the tone intervals, respectively (paragraphs 0076-0077; adding r to tones).
Regarding claims 5 and 13 Gaal discloses the method for a base station of claim 4 and the base station of claim 12, wherein the summing: identifying a phase sign corresponding to each of the classified pieces of phase difference information (paragraph 0079; the time offset may be one-sided (e.g., include only positive or negative values) or may be two-sided (e.g., included positive and negative values)); performing a conjugate operation on the pieces of phase difference information if the phase signs thereof are inverse to a reference sign (paragraph 0078; conj(Y), for example); and summing pieces of phase difference information corresponding to the reference sign and the pieces of phase difference information having been subjected to the conjugate operation (paragraphs 0076-0080).
Regarding claims 6 and 14 Gaal discloses the method for a base station of claim 1 and the base station of claim 9, wherein the transmission pattern of the PRACH is identified based on a plurality of repetition sections, in which the PRACHs are transmitted, and each of the repetition sections comprises a predetermined number of symbol groups (paragraphs 0069-0075; fig. 3; see repetitive tones).
Regarding claim 7 Gaal discloses the method for a base station of claim 3, wherein the timing offset is obtained by converting a phase offset for each of the plurality of intervals into a time domain (paragraphs 0077-0079; timing offsets).
Regarding claims 8 and 15 Gaal discloses the method for a base station of claim 7 and the base station of claim 11, the method comprising: generating a value, which has been selected based on a preconfigured window from among values which have been converted into the time domain, as the uplink timing information (paragraphs 0063, 0068, 0089, 0101; uplink timing advance 450 in fig. 4); and transmitting the generated uplink timing information to the terminal (paragraphs 0063, 0068, 0089, 0101; uplink timing advance 450 in fig. 4).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
USPGPUB 2017/0180001 to Wang et al. – this reference teaches improving the accuracy of the timing estimation, e.g., by using multiple tone hopping distances between tones of a PRACH.
USPGPUB 2018/0310341 to Yerramalli et al. – that discloses a PRACH bandwidth and/or a frequency hopping configuration that overcomes the PSD and bandwidth restrictions for narrowband communications using the unlicensed frequency spectrum.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aixa A Guadalupe-Cruz whose telephone number is (571)270-7523.  The examiner can normally be reached on Monday - Thursday 6AM - 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


/Aixa Guadalupe-Cruz/
Examiner
Art Unit 2466
/JAE Y LEE/Primary Examiner, Art Unit 2466